          Case 2:19-cr-00219-MJH Document 31 Filed 08/11/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                     Case No. 19-219
                     v.

 MUSTAFA MOUSAB ALOWEMER

                 RESPONSE TO MOTION FOR DETENTION HEARING

               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Soo C. Song, Assistant

United States Attorney for said district, and hereby responds to the defendant’s Motion for a

Detention Hearing. In the interests of judicial efficiency, the United States urges this Court to

consider an order that the detention hearing take place at the earliest possible time before Chief

Magistrate Judge Cynthia Eddy.

               On June 18, 2019, a criminal complaint was filed against the defendant in the

Western District of Pennsylvania, alleging that the defendant attempted to materially support a

foreign terrorist organization (ISIS) and that he distributed information relating to explosives,

destructive devices and weapons of mass destruction on two occasions. On June 21, 2019, a

preliminary hearing was held before Chief Magistrate Judge Cynthia Eddy and nearly 90 minutes

of testimony was presented. (The transcript of that hearing consists of 69 pages.) At the

conclusion of the hearing, Judge Eddy found probable cause that the defendant had committed the

crimes alleged in the criminal complaint.

               On July 16, 2019, a federal grand jury in the Western District of Pennsylvania,

Pittsburgh, returned an indictment charging the defendant with one count of attempting to provide

material support and resources to a foreign terrorist organization (ISIS), in violation of 18 U.S.C.
          Case 2:19-cr-00219-MJH Document 31 Filed 08/11/19 Page 2 of 2



§ 2339B(a)(1), and two counts of distribution of information relating to explosives, destructive

devices and weapons of mass destruction, in violation of 18 U.S.C. § 842(p)(2)(A).

               The United States recognizes that the defendant has a right to a detention hearing.

Given the fact that the charged offenses constitute a “Federal crime of terrorism,” in violation of

section 2332b(g)(5)(B), a rebuttable presumption arises that no condition or combination of

conditions will reasonably assure the safety of any other person and the community.

               In the interests of judicial efficiency, the United States urges this Court to consider

an order that the detention hearing for defendant Alowemer be scheduled before Chief Magistrate

Judge Eddy, at the earliest possible time convenient to the court, who has already heard significant,

substantive evidence in conjunction with the Preliminary Hearing on June 21, 2019. A proposed

order is submitted in conjunction with this Motion.


                                                  Respectfully submitted,

                                                  SCOTT W. BRADY
                                                  United States Attorney




                                          By:     SOO C. SONG
                                                  Assistant U. S. Attorney
                                                  DC ID No. 457268
